 


109 HR 1155 IH: Alaska Rainforest Conservation Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1155 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Ms. DeLauro (for herself, Mr. Inslee, Mr. Waxman, Mr. Van Hollen, Mr. Pallone, Mr. Weiner, Ms. Lee, Mr. Israel, Mr. Neal of Massachusetts, Mr. Markey, Ms. Solis, Mr. Farr, Mr. Kildee, Mr. Boucher, Mr. McDermott, Mr. Case, Mr. Serrano, Mr. Kucinich, Ms. McCollum of Minnesota, Mrs. Maloney, Mr. Hinchey, Mr. Olver, Mr. Honda, Mr. Lynch, Mr. Ackerman, Mr. Frank of Massachusetts, Mr. Sabo, Mrs. Lowey, Mr. Blumenauer, Mr. Brown of Ohio, Mr. Cooper, Mr. DeFazio, Mr. Grijalva, Mr. Rothman, Mr. McNulty, Mr. Owens, Mr. Michaud, Mr. Wexler, Mr. Cummings, Mr. Evans, Mr. Sherman, Mrs. Davis of California, Mr. Berman, Mr. Davis of Illinois, Mrs. Jones of Ohio, Mrs. Johnson of Connecticut, Mr. Doyle, Mr. Costello, Mr. Baird, Mr. Butterfield, Mr. Langevin, Mr. Doggett, Mrs. Capps, Mr. Udall of Colorado, Mr. Clay, Mrs. Tauscher, Mr. Gutierrez, Mr. Wu, Mr. Rangel, Mr. Moran of Virginia, Mr. George Miller of California, Ms. Millender-McDonald, Mr. Andrews, Mr. Holt, Mrs. McCarthy, Mr. Rush, Mr. Moore of Kansas, Mr. McGovern, Mrs. Napolitano, Mr. Allen, Mr. Ryan of Ohio, Ms. Baldwin, Mr. Conyers, Mr. Nadler, Mr. Sanders, and Mr. Payne) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide additional protections for National Forest System lands in Alaska through the designation of wilderness areas, wilderness study areas, Land Use Designation II management areas, restoration areas, special management areas, and additional components of the national wild and scenic rivers system. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Alaska Rainforest Conservation Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Congressional intent 
Sec. 3. Reference map 
Title I—Additional Wilderness areas in Alaska national forests 
Sec. 101. Designation of wilderness areas, Chugach National Forest 
Sec. 102. Designation of wilderness areas, Tongass National Forest 
Title II—Wilderness study areas in Chugach National Forest 
Sec. 201. Designation of wilderness study areas 
Title III—Land Use Designation II areas in Tongass National Forest 
Sec. 301. Designation of additional Land Use Designation II areas 
Title IV—Restoration areas in Tongass National Forest 
Sec. 401. Designation of restoration areas 
Title V—Special Management Areas in Tongass National Forest 
Sec. 501. Designation of special management areas 
Title VI—Wild, scenic, and recreational rivers in Alaska national forests 
Sec. 601. Designation of wild, scenic, and recreational rivers within Chugach National Forest 
Sec. 602. Designation of certain rivers within Chugach National Forest for study for potential addition to system 
Sec. 603. Withdrawal 
Sec. 604. Designation of wild, scenic, and recreational rivers within Tongass National Forest 
Sec. 605. Special administrative provisions 
Title VII—General provisions 
Sec. 701. Maps and legal description 
Sec. 702. Fish and wildlife 
Sec. 703. Management of newly acquired lands 
Sec. 704. Water rights 
Sec. 705. Withdrawal 
2.Congressional intentIt is the intent of Congress in this Act— 
(1)to safeguard certain lands in the Chugach and Tongass National Forests in Alaska in perpetuity to preserve the wilderness values of these lands; 
(2)to guarantee the public’s use and enjoyment of these lands through nondestructive uses, including hunting, fishing, hiking, camping, and wildness appreciation; and 
(3)to continue to provide an opportunity for residents of Alaska to engage in a subsistence way of life. 
3.Reference mapIn this Act, the term Alaska Rainforest Map means the following two maps prepared in connection with this Act: 
(1)The map entitled Alaska Rainforest Conservation Proposal for the Chugach National Forest, dated March 2005. 
(2)The map entitled Alaska Rainforest Conservation Proposal for the Tongass National Forest, dated March 2005. 
IAdditional Wilderness areas in Alaska national forests 
101.Designation of Wilderness areas, Chugach National ForestIn furtherance of the provisions of the Wilderness Act (16 U.S.C. 1131 et seq.), certain public lands within the Chugach National Forest in Alaska, which together comprise approximately 3,659,900 acres and are depicted as Proposed Wilderness on the Alaska Rainforest Map, are hereby designated as wilderness and therefore as components of the National Wilderness Preservation System. The wilderness areas shall bear the nomenclature and contain approximate acreage as follows: 
(1)Russian River-Ascension Wilderness, consisting of approximately 100,200 acres, as generally depicted on the Alaska Rainforest Map as Russian River-Ascension Wilderness. 
(2)Resurrection Creek West Wilderness, consisting of approximately 79,500 acres, as generally depicted on the Alaska Rainforest Map as Resurrection Creek West Wilderness. 
(3)Turnagain Wilderness, consisting of approximately 41,500 acres, as generally depicted on the Alaska Rainforest Map as Turnagain Wilderness. 
(4)Brown Bear West Wilderness, consisting of approximately 24,800 acres, as generally depicted on the Alaska Rainforest Map as Brown Bear West Wilderness. 
(5)Kenai Headwaters Wilderness, consisting of approximately 242,300 acres, as generally depicted on the Alaska Rainforest Map as Kenai Headwaters Wilderness. 
(6)Twentymile River Wilderness, consisting of approximately 111,900 acres, as generally depicted on the Alaska Rainforest Map as Twentymile River Wilderness. 
(7)Nellie Juan-College Fiord Wilderness, consisting of approximately 1,227,700 acres, as generally depicted on the Alaska Rainforest Map as Nellie-Juan-College Fiord Wilderness. 
(8)Gravina River-Jack Bay Wilderness, consisting of approximately 173,300 acres, as generally depicted on the Alaska Rainforest Map as Gravina River-Jack Bay Wilderness. 
(9)Big Islands Wilderness, consisting of approximately 328,200 acres, as generally depicted on the Alaska Rainforest Map as Big Islands Wilderness. 
(10)Eyak Wilderness, consisting of approximately 11,700 acres, as generally depicted on the Alaska Rainforest Map as Eyak Wilderness. 
(11)Salmon Creek Wilderness, consisting of approximately 85,500 acres, as generally depicted on the Alaska Rainforest Map as Salmon Creek Wilderness. 
(12)Tasnuna North Wilderness, consisting of approximately 66,100 acres, as generally depicted on the Alaska Rainforest Map as Tasnuna North Wilderness. 
(13)Tasnuna South Wilderness, consisting of approximately 202,200 acres, as generally depicted on the Alaska Rainforest Map as Tasnuna South Wilderness. 
(14)Copper Delta River Wilderness, consisting of approximately 1,029,400 acres, as depicted on the Alaska Rainforest Map as Copper River Delta Wilderness. 
102.Designation of wilderness areas, Tongass National ForestIn furtherance of the provisions of the Wilderness Act (16 U.S.C. 1131 et seq.), certain public lands within the Tongass National Forest in Alaska, which together comprise approximately 3,231,200 acres and are depicted as Proposed Wilderness on the Alaska Rainforest Map, are hereby designated as wilderness. The wilderness areas are deemed to be incorporated into the indicted wilderness area designated by section 703 of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2418) or shall be an additional component of the National Wilderness Preservation System, with the nomenclature and approximate acreage as follows: 
(1)Berners Bay Wilderness, consisting of approximately 265,700 acres, and given map reference #2. 
(2)Chilkat Range additions to Endicott River Wilderness, consisting of approximately 269,200 acres, and given map reference #3. 
(3)Chuck River Wilderness additions, consisting of approximately 46,700 acres, and given map reference #8. 
(4)Kadashan River Wilderness, consisting of approximately 37,600 acres, and given map reference #7. 
(5)Mansfield Peninsula Wilderness addition to Admiralty Island National Monument, consisting of approximately 65,800 acres, and given map reference #4. 
(6)Port Houghton-Farragut Bay Wilderness, consisting of approximately 325,400 acres, and given map reference #10. 
(7)Petersburg Creek Wilderness additions, consisting of approximately 12,500 acres, and given map reference #12. 
(8)Russell Fjord Wilderness additions, consisting of approximately 513,000 acres, and given map reference #1. 
(9)South Baranof Wilderness additions, consisting of approximately 97,600 acres, and given map reference #13. 
(10)South Etolin Island Wilderness additions, consisting of approximately 85,200 acres, and given map reference #16. 
(11)South Prince of Wales Wilderness additions, consisting of approximately 149,400 acres, and given map reference #18. 
(12)Speel-Whiting River Wilderness, consisting of approximately 424,300 acres, and given map reference #5. 
(13)Tebenkof-Kuiu Wilderness additions, consisting of approximately 137,400 acres, and given map references #15. 
(14)Thomas Bay, Twin Peaks Wilderness, consisting of approximately 373,700 acres, and given map reference #11. 
(15)Trap Bay Wilderness, consisting of approximately 13,300 acres, and given map reference #6. 
(16)West Chichagof Island Wilderness additions, consisting of approximately 44,900 acres, and given map reference #9. 
(17)West Duncan Canal and Castle River Wilderness, consisting of approximately 233,900 acres, and given map reference #14. 
(18)Wolf Lake addition to Karta River Wilderness, consisting of approximately 3,600 acres, and given map reference #17. 
(19)Cone Mountain Wilderness, consisting of approximately 134,300 acres, and given map reference #92. 
IIWilderness study areas in Chugach National Forest 
201.Designation of wilderness study areas 
(a)Review requiredIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary of Agriculture shall review certain public lands within the Chugach National Forest in Alaska, which together comprise approximately 236,000 acres and are depicted as Wilderness Study on the Alaska Rainforest Map, to determine the suitability or nonsuitability of designating the public lands within the wilderness study boundaries for preservation as wilderness. The public lands to be reviewed are as follows: 
(1)Jackpot Wilderness Study Area, consisting of approximately 20,800 acres, as generally depicted on the Alaska Rainforest Map as Jackpot WSA. 
(2)Gravina-Fidalgo Wilderness Study Area, consisting of approximately 57,500 acres, as generally depicted on the Alaska Rainforest Map as Gravina-Fidalgo WSA. 
(3)Childs Glacier Wilderness Study Area, consisting of approximately 157,700 acres, as generally depicted on the Alaska Rainforest Map as Childs Glacier WSA. 
(b)Submission of resultsNot later than three years after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the President and the Congress a report, prepared in accordance with subsections (c) and (d) of section 3 of the Wilderness Act (16 U.S.C. 1132), containing the results of the review. 
(c)Special considerationsAs part of the review of the wilderness study areas identified in paragraphs (3) and (5) of subsection (a), the Secretary of Agriculture shall investigate possible Federal acquisition of the subsurface estate through purchase or exchange. 
IIILand Use Designation II areas in Tongass National Forest 
301.Designation of additional Land Use Designation II areas 
(a)DesignationCertain public lands within the Tongass National Forest in Alaska, which together comprise approximately 5,793,200 acres and are depicted on the Alaska Rainforest Map as LUDII areas, are hereby designated as Land Use Designation II lands, with the nomenclature and approximate acreage described in the amendment made by subsection (b). 
(b)Description of designated areasSection 508 of the Alaska National Interest Lands Conservation Act, as added by section 201 of the Tongass Timber Reform Act (Public Law 101–626; 104 Stat. 4428), is amended 
(1)by inserting (a) Allocations to LUD II.— before The following; and 
(2)by adding at the end the following: 
 
(13)Point adolphus-mud bay additionCertain lands comprising approximately 4,600 acres and given map reference #26. 
(14)Anan creek additionCertain lands comprising approximately 26,200 acres and given map reference #54. 
(15)Big creekCertain lands comprising approximately 139,900 acres and given map reference #37. 
(16)Black bearCertain lands comprising approximately 19,300 acres and given map reference #71. 
(17)Mt. calder-mt. holbrook additionsCertain lands comprising approximately 31,800 acres and given map reference #55. 
(18)Catherine islandCertain lands comprising approximately 15,100 acres and given map reference #33. 
(19)Chicken creek/neka westCertain lands comprising approximately 95,700 acres and given map reference #27. 
(20)CholomondelyCertain lands comprising approximately 72,700 acres and given map reference #78. 
(21)Cleveland peninsulaCertain lands comprising approximately 331,585 acres and given map reference #66. 
(22)Deer islandCertain lands comprising approximately 7,200 acres and given map reference #58. 
(23)Douglas islandCertain lands comprising approximately 27,700 acres and given map reference #25. 
(24)Duke islandCertain lands comprising approximately 46,100 acres and given map reference #85. 
(25)Eek lakeCertain lands comprising approximately 12,100 acres and given map reference #81. 
(26)George, carroll, thorne inletsCertain lands comprising approximately 99,300 acres and given map reference #76. 
(27)Gravina islandCertain lands comprising approximately 38,000 acres and given map reference #80. 
(28)Greater 11 mileCertain lands comprising approximately 85,300 acres and given map reference #68. 
(29)Greater trocadero/soda bayCertain lands comprising approximately 59,900 acres and given map reference #77. 
(30)GrindallCertain lands comprising approximately 7,600 acres and given map reference #73. 
(31)Heceta islandCertain lands comprising approximately 16,600 acres and given map reference #65. 
(32)Honker divide-sakar lakeCertain lands comprising approximately 155,400 acres and given map reference #64. 
(33)Kadin islandCertain lands comprising approximately 2,000 acres and given map reference #45. 
(34)Kruzof islandCertain lands comprising approximately 106,500 acres and map reference #36. 
(35)Lake redfieldCertain lands comprising approximately 16,600 acres and given map reference #19. 
(36)Lincoln mountainsCertain lands comprising approximately 114,400 acres and given map reference #59. 
(37)Lisianski river additionsCertain lands comprising approximately 35,000 acres and given map reference #31. 
(38)Mitkof islandCertain lands comprising approximately 60,300 acres and map reference #44. 
(39)Mt. dollyCertain lands comprising approximately 7,000 acres and given map reference #57. 
(40)N. etolin islandCertain lands comprising approximately 39,700 acres and given map reference #51. 
(41)Naha river additionCertain lands comprising approximately 144,700 acres and given map reference #70. 
(42)NE baranofCertain lands comprising approximately 258,800 acres and given map reference #34. 
(43)NE chichagofCertain lands comprising approximately 78,600 acres and given map reference #28. 
(44)NE kuiuCertain lands comprising approximately 47,500 acres and given map reference #39. 
(45)NE kupreanofCertain lands comprising approximately 36,800 acres and given map reference #38. 
(46)Nunatak/lynn canalCertain lands comprising approximately 1,000,900 acres and given map reference #22. 
(47)Nutkwa river additionCertain lands comprising approximately 52,600 acres and given map reference #82. 
(48)Orchard LakeCertain lands comprising approximately 60,800 acres and given map reference #63. 
(49)Tenakee ridgeCertain lands comprising approximately 94,000 acres and given map reference #30. 
(50)Port camdenCertain lands comprising approximately 38,800 acres and given map reference #43. 
(51)Port lucyCertain lands comprising approximately 23,100 acres and given map reference #48. 
(52)Ratz pointCertain lands comprising approximately 31,900 acres and given map reference #61. 
(53)Red bayCertain lands comprising approximately 38,400 acres and given map reference #53. 
(54)Rocky passCertain lands comprising approximately 85,900 acres and given map reference #41. 
(55)Rush peakCertain lands comprising approximately 12,400 acres and given map reference #69. 
(56)Salmon bay lake additionsCertain lands comprising approximately 11,500 acres and given map reference #50. 
(57)Outside islands additionsCertain lands comprising approximately 26,300 acres and given map reference #72. 
(58)SE chichagofCertain lands comprising approximately 75,800 acres and given map reference #32. 
(59)Sea otter soundCertain lands comprising approximately 17,400 acres and given map reference #60. 
(60)Security BayCertain lands comprising approximately 37,300 acres and given map reference #40. 
(61)Shelter islandCertain lands comprising approximately 2,500 acres and given map reference #23. 
(62)Sitka soundCertain lands comprising approximately 289,900 acres and given map reference #35. 
(63)Skowl armCertain lands comprising approximately 53,200 acres and given map reference #75. 
(64)South lindenbergCertain lands comprising approximately 33,200 acres and given map reference #42. 
(65)South rocksCertain lands comprising approximately 6,900 acres and given map reference #86. 
(66)Sukkwan islandCertain lands comprising approximately 40,100 acres and given map reference #85. 
(67)Sullivan islandCertain lands comprising approximately 4,000 acres and given map reference #21. 
(68)Sumez islandCertain lands comprising approximately 28,400 acres and given map reference #79. 
(69)Taku riverCertain lands comprising approximately 300,800 acres and given map reference #24. 
(70)Thorne headCertain lands comprising approximately 8,300 acres and given map reference #67. 
(71)Tuxekan islandCertain lands comprising approximately 2,400 acres; map reference #62. 
(72)Twelvemile armCertain lands comprising approximately 69,400 acres and given map reference #74. 
(73)Upper Tenakee InletCertain lands comprising approximately 158,200 acres and given map reference #29. 
(74)West dall islandCertain lands comprising approximately 102,100 acres and given map reference #84. 
(75)Whale passCertain lands comprising approximately 21,400 acres and given map reference #56. 
(76)Woronkofski islandCertain lands comprising approximately 11,900 acres and given map reference #47. 
(77)Wrangell islandCertain lands comprising approximately 73,400 acres and given map reference #52. 
(78)Yakutat forelands additionCertain lands comprising approximately 164,000 acres and given map reference #20. 
(79)Zarembo islandCertain lands comprising approximately 68,300 acres and given map reference #49. 
(80)Aaron creek, mt. cloud, eagle riverCertain lands comprising approximately 507,500 acres and given map reference #46. 
(b)Map referenceThe map referred to in paragraphs (13) through (80) of subsection (a) means the Alaska Rainforest Map, as defined in section 3 of the Alaska Rainforest Conservation Act of 2005. 
(c)Special management ruleIn managing the LUD II management areas designated by paragraphs (13) through (80) of subsection (a), any portions of these areas with existing roads shall be managed as restoration areas under section 401(c) of the Alaska Rainforest Conservation Act of 2005.. 
(c)Recognition as conservation system unitsSection 102(4) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102(4)) is amended by inserting any Land Use Designation II management area, after National Wilderness Preservation System,. 
IVRestoration areas in Tongass National Forest 
401.Designation of restoration areas 
(a)DescriptionRestoration areas in the Tongass National Forest are areas that have suffered environmental damage from clearcutting, poorly constructed roads, or other land management activities. 
(b)DesignationThe following public lands within the Tongass National Forest in Alaska, which together comprise approximately 29,000 acres and are depicted on the Alaska Rainforest Map, are hereby designated as restoration areas for purposes of this section: 
(1)Basket Bay Restoration, consisting of approximately 3,900 acres and given map reference #87. 
(2)North Prince of Wales Restoration, consisting of approximately 25,100 acres and given map reference #88. 
(c)Management 
(1)In generalThe Secretary of Agriculture shall manage the restoration areas designated by this section to restore their natural condition over the short- and long-term. 
(2)Road closureThe Secretary shall close all roads (except vital transportation links designated by the Secretary) in the restoration areas as soon as possible after the date of the enactment of this Act and rehabilitate the closed roads to a natural condition. 
(3)Logged and other damaged landsThe Secretary shall allow logged lands in the restoration areas to return to a natural condition over time. Damage to stream banks and other natural features shall be restored, with the goal of returning the affected area to its natural state. 
VSpecial Management Areas in Tongass National Forest 
501.Designation of Special Management Areas 
(a)DescriptionSpecial Management Areas in the Tongass National Forest are areas subject to special management as described in this section to protect the lands while still allowing small-scale, community-based development of renewable resources that are consistent with community needs, values, and traditions. 
(b)DesignationThe following public lands within the Tongass National Forest in Alaska, which together comprise approximately 43,100 acres, are hereby designated as special management areas for purposes of this section: 
(1)Edna Bay Special Management, consisting of approximately 16,600 acres and given map reference #89. 
(2)Tenakee Special Management, consisting of approximately 11,500 acres and given map reference #91. 
(3)Yakutat Beach Special Management, consisting of approximately 15,000 acres and given map reference #90. 
(c)ManagementIn managing the special management areas designated by this section, the Secretary of Agriculture shall prohibit the clearcutting and similar even-age management of trees and the construction of any new roads, except for spur roads. Spur roads are defined as extending no more than 1/4 mile from an existing road and will either be closed or obliterated after project activity ceases. 
VIWild, scenic, and recreational rivers in Alaska national forests 
601.Designation of wild, scenic, and recreational rivers within Chugach National ForestSection 3 of the Wild and Scenic Rivers Act (16 U.S.C. 1274) is amended by adding at the end the following new subsection: 
 
(e)Chugach National Forest, AlaskaThe map referred to in paragraphs (1) through (16) means the Alaska Rainforest Map, as defined in section 3 of the Alaska Rainforest Conservation Act of 2005. 
(1)Alaganik slough15.0 miles of river segments in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as follows: 
(A)8.0 miles of the river from its fork with the Copper River to a point opposite the access road, as a scenic river. 
(B)7.0 miles of the river from a point opposite the access road to its mouth, as a wild river. 
(2)Bering river and lake31.8 miles of river and lake in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(3)Cascade creek and lakes5.0 miles of lakes and river segments in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(4)Coghill river and lake6.9 miles of river and lake segments in the Chugach National Forest, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(5)Copper River76.6 miles of river segments in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as follows: 
(A)51.3 miles of the upper Copper River from the upstream forest boundary to a point 1/2 mile upstream of the Copper Bridge, as a wild river. 
(B)1.0 miles from a point 1/2 mile upstream of the Copper River Bridge to a point 1/2 mile downstream of the Copper River Bridge, as a scenic river. 
(C)24.3 miles of the lower Copper River, including all bars, sands, reefs between Point Whitshed and Point Martin, from a point 1/2 mile downstream of the Copper River Bridge to the mouth, as a wild river. 
(6)Katalla river11.5 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(7)Kenai River5.5 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a recreational river. 
(8)Martin river and lakes24.2 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(9)Nellie juan river and lake24.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(10)Nellie martin river2.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(11)Number 1 river and lakes15.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(12)Palmer creek10.9 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a recreational river. 
(13)Russian river and lakes12.2 miles of river segments and lakes in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as follows: 
(A)2.2 miles of the lower river from the waterfall downstream to the confluence with the Kenai River, as a scenic river. 
(B)10.0 miles of the upper river and upper and lower Russian Lakes, as a wild river. 
(14)Sixmile Creek45.8 miles of Sixmile Creek and its tributaries in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as follows: 
(A)Sixmile Creek5.7 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(B)East fork sixmile5.6 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a scenic river. 
(C)Granite creek8.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a scenic river. 
(D)Bench creek and lake9.5 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(E)Canyon creek17.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a scenic river. 
(15)Snow river24.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(16)Twentymile River25.2 miles of Twentymile River and its tributaries in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as follows: 
(A)Twentymile River17.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(B)Glacier creek and lake5.2 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river. 
(C)Carmen river and lake3.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a wild river.. 
602.Designation of rivers within Chugach National Forest for study for potential addition to the wild and scenic rivers systemSection 5 of the Wild and Scenic Rivers Act (16 U.S.C. 1276) is amended by adding at the end the following new subsection: 
 
(e)Chugach National Forest, AlaskaThe map referred to in paragraphs (1) through (6) means the Alaska Rainforest Map, as defined in section 3 of the Alaska Rainforest Conservation Act of 2005. 
(1)Gravina river17.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a study river. 
(2)Resurrection creek14.8 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a study river. 
(3)Resurrection river22.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a study river. 
(4)Ingram creek5.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a study river. 
(5)Mills creek10.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a study river. 
(6)South fork snow river12.0 miles in the Chugach National Forest, Alaska, as depicted on the Alaska Rainforest Map, to be administered by the Secretary of Agriculture as a study river.. 
603.WithdrawalNotwithstanding section 9(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1280(b)), all public lands that constitute the bed or bank, or are within an area extending one mile from the bank of the river channel on both sides of the rivers referred to in the amendments made by sections 601 and 602 are hereby withdrawn, subject to valid existing rights, from all forms of appropriation under the mining laws and from operation of the mineral leasing laws during the periods specified in section 7(b) of such Act (16 U.S.C. 1278(b)). 
604.Designation of wild, scenic, and recreational rivers within Tongass National ForestSection 3 of the Wild and Scenic Rivers Act (16 U.S.C. 1274), as amended by section 601, is amended by adding at the end the following new subsection: 
 
(f)Tongass National Forest, Alaska 
(1)Antler RiverApproximately 13 miles of river within VCU 13 and 14 of the Tongass National Forest, beginning at the Antler Glacier approximately 9 miles downstream to the confluence with the Gilkey River and then approximately 4 miles downstream to its terminus at Berners Bay, to be administered by the Secretary of Agriculture as a wild river. 
(2)Gilkey RiverApproximately 9 miles of river within VCU 14 and 15 of the Tongass National Forest, from the Gilkey Glacier to the confluence with the Antler River, to be administered by the Secretary of Agriculture as a wild river. 
(3)Berners riverApproximately 12 miles of river within VCU 12 of the Tongass National Forest, from the Kakuhan Mountains to Berners Bay, to be administered by the Secretary of Agriculture as a wild river. 
(4)Davies creekApproximately 5 miles of river within VCU 23 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 2.5 miles of river, from the Davies Glacier to a point where the river crosses onto private land, as a wild river. 
(B)Approximately 2.5 miles of river, from a point immediately downstream of the private land to the confluence with Cowee Creek, as a recreational river. 
(5)Cowee CreekApproximately 13 miles of river within VCU 23 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 10.5 miles of river, from the Juneau Icefield to a point 500 feet upstream of the road, as a wild river. 
(B)Approximately 2.5 miles of river, from a point 500 feet downstream of the road to Lynn Canal, as a wild river. 
(6)Dayebas creekApproximately 5 miles of river within VCU 17 of the Tongass National Forest, from an unnamed glacier on Mt. Villard to Taiya Inlet, to be administered by the Secretary of Agriculture as a wild river. 
(7)Deep Bay creekApproximately 6 miles of river within VCU 280 of the Tongass National Forest, from its headwaters to Deep Bay, to be administered by the Secretary of Agriculture as a wild river. 
(8)Eagle riverApproximately 4 miles of river within VCU 26 of the Tongass National Forest, from the Eagle Glacier to the confluence with the Herbert River, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 4 miles of river, starting at the Eagle Glacier as a wild river. 
(B)Approximately 1.5 miles of river, from 1 mile above the confluence with the Herbert River to the picnic area, as a scenic river. 
(C)Approximately .5 mile of river, from the picnic area to Lynn Canal, as a recreational river. 
(9)Endicott riverApproximately 21 miles of river within VCU 102 and 107 of the Tongass National Forest, from Endicott Lake to west Lynn Canal, to be administered by the Secretary of Agriculture as a wild river. 
(10)Fish bay river and hot springsApproximately 9 miles of river within VCU 287 of the Tongass National Forest, from its headwaters on the north side of Annahootz Mtn. to Fish Bay, to be administered by the Secretary of Agriculture as a recreational river. 
(11)Fred’s creekApproximately 5 miles of river within VCU 308 of the Tongass National Forest, from its headwaters below Crater Ridge to Sitka Sound, to be administered by the Secretary of Agriculture as a wild river. 
(12)Goose flats rivers (upper and lower forks)Approximately 17 miles of river within VCU 224 and 225 of the Tongass National Forest, from its headwaters in the Moore Mtns. to Tenakee Inlet, to be administered by the Secretary of Agriculture as a wild river. 
(13)Herbert RiverApproximately 6 miles of river within VCU 26 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 4 miles of river, starting at the Herbert Glacier, as a wild river. 
(B)Approximately 1.5 miles of river, from 1 mile above the confluence with the Eagle River to the picnic area, as a scenic river. 
(C)Approximately .5 mile of river, from the picnic area to east Lynn Canal, as a recreational river. 
(14)Iris meadows creekApproximately 5 miles of river within VCU 307 of the Tongass National Forest, from its headwaters below Mount Edgecumbe to Shelikof Bay, to be administered by the Secretary of Agriculture as a recreational river. 
(15)Kadashan riverApproximately 8 miles of river within VCU 235 of the Tongass National Forest, from its headwaters to Tenakee Inlet, to be administered by the Secretary of Agriculture as a wild river. 
(16)Katzehin riverApproximately 12 miles of river within VCU 9 of the Tongass National Forest, from the Meade Glacier to Chilkoot Inlet, to be administered by the Secretary of Agriculture as a wild river. 
(17)Lace riverApproximately 20 miles of river within VCU 13 of the Tongass National Forest, from the Meade Glacier to Berners Bay, to be administered by the Secretary of Agriculture as a wild river. 
(18)Long bay riverApproximately 7 miles of river within VCU 228 of the Tongass National Forest, from its headwaters in the Moore Mtns. to Long Bay, to be administered by the Secretary of Agriculture as a wild river. 
(19)Port Houghton river and salt chuckApproximately 12 miles of river within VCU 78 and 79 of the Tongass National Forest, from an unnamed lake at the base of the Coastal Mtns. to the salt chuck, to be administered by the Secretary of Agriculture as a wild river. 
(20)St. james bay creekApproximately 5 miles of river within VCU 106 and 110 of the Tongass National Forest, from its headwaters in the Chilkat Range to the boundary of the St. James Bay Marine State Park, to be administered by the Secretary of Agriculture as a wild river. 
(21)Sanborn creek and canalApproximately 6.5 miles of river and estuary within VCU 84 of the Tongass National Forest, from its headwaters to Port Houghton, to be administered by the Secretary of Agriculture as a wild river. 
(22)Seal bay river (all three branches)Approximately 7 miles of river within VCU 229 of the Tongass National Forest, from its headwaters to Tenakee Inlet, to be administered by the Secretary of Agriculture as a wild river. 
(23)Sea Lion Cove creeks (north and south forks)Approximately 4 miles of river within VCU 305 of the Tongass National Forest, from its headwaters to Sea Lion Cove, to be administered by the Secretary of Agriculture as a wild river. 
(24)Sitkoh creekApproximately 4 miles of river within VCU 244 of the Tongass National Forest, from Sitkoh Lake to Sitkoh Bay, to be administered by the Secretary of Agriculture as a scenic river. 
(25)South sullivan riverApproximately 9 miles of river within VCU 98 of the Tongass National Forest, from its headwaters to saltwater, to be administered by the Secretary of Agriculture as a wild river. 
(26)Taku riverApproximately 17 miles of river within VCU 46 of the Tongass National Forest, from the United States border to a point approximately 8 miles upstream from saltwater, the boundary of State land ownership, to be administered by the Secretary of Agriculture as a wild river. 
(27)Whiting riverApproximately 25 miles of river within VCU 61 of the Tongass National Forest, from the U.S. border to Port Snettisham, to be administered by the Secretary of Agriculture as a wild river. 
(28)Yeldagalga creekApproximately 6 miles of river within VCU 19 of the Tongass National Forest, from its headwaters on Sinclair Mtn. to east Lynn Canal, to be administered by the Secretary of Agriculture as a wild river. 
(29)Aaron, oerns and berg creeksApproximately 37 miles of river within VCU 503 and 508 of the Tongass National Forest, from their headwaters in the Coastal Range to Blake Channel, to be administered by the Secretary of Agriculture as a wild river. 
(30)Blind river and sloughApproximately 5 miles of river within VCU 451 of the Tongass National Forest, from its headwaters to the Wrangell Narrows, to be administered by the Secretary of Agriculture as a recreational river. 
(31)Castle riverApproximately 23 miles of river within VCU 435 of the Tongass National Forest, from its headwaters to Duncan Canal, to be administered by the Secretary of Agriculture as a wild river. 
(32)Crittenden creekApproximately 8 miles of river within VCU 501 of the Tongass National Forest, from its headwaters to the boundary of State-owned land, to be administered by the Secretary of Agriculture as a wild river. 
(33)Duncan salt chuck creekApproximately 12 miles of river within VCU 441, 424 and 426 of the Tongass National Forest, from its headwaters to saltwater, to be administered by the Secretary of Agriculture as a wild river. 
(34)Eagle river and lakeApproximately 12 miles of river and lake within VCU 519 of the Tongass National Forest, from Eagle Lake to saltwater, to be administered by the Secretary of Agriculture as a wild river. 
(35)Fall dog creekApproximately 4 miles of river within VCU 400 of the Tongass National Forest, from its headwaters to Security Bay, to be administered by the Secretary of Agriculture as a wild river. 
(36)Farragut river (north and south forks)Approximately 30 miles of river within VCU 90, 91 and 92 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 29 miles of river, from unnamed glaciers to a point 1 mile upstream of Farragut Bay, as a wild river. 
(B)Approximately 1 mile of river, from a point 1 mile upstream of Farragut Bay to Farragut Bay, as a scenic river 
(37)Harding riverApproximately 16 miles of river within VCU 511 of the Tongass National Forest, from its headwaters to Bradfield Canal, to be administered by the Secretary of Agriculture as a wild river. 
(38)Kadake creekApproximately 23 miles of river within VCU 421 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 5 miles of river, from its headwaters to a point 5 miles downstream, as a wild river. 
(B)Approximately 18 miles of river, from a point 5 miles downstream from its headwaters to Kadake Bay, as a scenic river. 
(39)Kah sheets creek and lakeApproximately 9 miles of river within VCU 434 of the Tongass National Forest, from its headwaters to Douglas Bay, to be administered by the Secretary of Agriculture as a wild river. 
(40)King george riverApproximately 5 miles of river within VCU 462 of the Tongass National Forest, from its headwaters to Stikine Strait, to be administered by the Secretary of Agriculture as a recreational river. 
(41)Kushneahin creekApproximately 9 miles of river and lake within VCU 431 of the Tongass National Forest, from Barrie Lake to Sumner Strait, to be administered by the Secretary of Agriculture as a wild river. 
(42)Kutlaku creek and lakeApproximately 2 miles of river within VCU 403 of the Tongass National Forest, from its headwaters to Bay of Pillars, to be administered by the Secretary of Agriculture as a wild river. 
(43)Lovelace creek and tributariesApproximately 9 miles of river within VCU 430 of the Tongass National Forest, from its headwaters to Keku Straits, to be administered by the Secretary of Agriculture as a wild river. 
(44)Menefee creek and lakeApproximately 2 miles of river within VCU 471.1 of the Tongass National Forest, from Menefee Lake to Menefee Inlet, to be administered by the Secretary of Agriculture as a wild river. 
(45)Olive creekApproximately 4 miles of river within VCU 469 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 3 miles of river, from its headwaters to a point 1 mile upstream from its terminus, as a wild river. 
(B)Approximately 1 mile of river, from a point 1 mile upstream from its terminus to its terminus at Olive Cove, as a scenic river. 
(46)Salt lagoon lake, river and estuaryApproximately 4 miles of river within VCU 418 of the Tongass National Forest, from Salt Lagoon Lake to Salt Lagoon, to be administered by the Secretary of Agriculture as a wild river. 
(47)Stikine riverApproximately 25 miles of river within VCU 492, 493, 495, 496, 497, and 499 of the Tongass National Forest, from the U.S. border to Dry Strait, to be administered by the Secretary of Agriculture as a wild river. 
(48)Tunehean creek and tributariesApproximately 20 miles of river within VCU 428 and 429 of the Tongass National Forest, from its headwaters to Keku Straits, to be administered by the Secretary of Agriculture as a wild river. 
(49)Virginia Lake and creekApproximately 9 miles of river within VCU 502 of the Tongass National Forest, from Virginia Lake to saltwater, to be administered by the Secretary of Agriculture as a wild river. 
(50)Bailey Bay lakes and streamApproximately 5 miles of river within VCU 726 of the Tongass National Forest, from the uppermost lake to Bailey Bay, to be administered by the Secretary of Agriculture as a wild river. 
(51)Black bear creekApproximately 8 miles of river within VCU 709 of the Tongass National Forest, from unnamed lake to Union Bay, to be administered by the Secretary of Agriculture as a wild river. 
(52)Blossom riverApproximately 25 miles of river within VCU 815, 816, and 818 of the Tongass National Forest, to be administered by the Secretary Agriculture as follows: 
(A)Approximately 11 miles of river, from its headwaters to a point approximately 11 miles downstream where it reaches the United States Borax mine access road, as a wild river. 
(B)Approximately 14 miles of river, from a point approximately 11 miles downstream stream from its headwaters to Wilson Arm, as a scenic river. 
(53)Carroll riverApproximately 9 miles of river within VCU 744 of the Tongass National Forest, from its headwaters to Carroll Inlet, to be administered by the Secretary of Agriculture as a wild river. 
(54)Essowah lakes and streamsApproximately 13 miles of river and lakes within VCU 659 of the Tongass National Forest, from Parrot Lake to saltwater, to be administered by the Secretary of Agriculture as a wild river. 
(55)Gokachin creek and lakesApproximately 30 miles of river and lakes within VCU 754 and 755 of the Tongass National Forest, from the uppermost lake to saltwater, to be administered by the Secretary of Agriculture as a wild river. 
(56)Honker divide (thorne river/hatchery 19 creek)Approximately 42 miles of river within VCU 552, 573, 574, 575, and 586 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 4 miles of river, from Thorne Bay to a point approximately 4 miles upstream, as a recreational river. 
(B)Approximately 24 miles of river, from a point approximately 4 miles upstream of Thorne Bay to a point approximately .5 miles south of Sweetwater Lake, as a wild river. 
(C)Approximately 14 miles of river, from a point approximately .5 miles south of Sweetwater Lake to Barnes Lake, as a scenic river. 
(57)Johnson lake and streamApproximately 6 miles of river and lake within VCU 692 of the Tongass National Forest, from Johnson Lake to Moira Sound, to be administered by the Secretary of Agriculture as a wild river. 
(58)Kegan lakes and streamApproximately 9 miles of river and lakes within VCU 684 of the Tongass National Forest, from Upper Kegan Lake to Moira Sound, to be administered by the Secretary of Agriculture as a wild river. 
(59)Mcdonald lake systemApproximately 6 miles of river and lakes within VCU 724 of the Tongass National Forest, from the uppermost lake to Yes Bay, to be administered by the Secretary of Agriculture as a wild river. 
(60)Naha riverApproximately 19 miles of river within VCU 742 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 17 miles of river, from Orton Lake to the upper reaches of Roosevelt Lagoon, as a wild river. 
(B)Approximately 2 miles of river, from a point approximately 1 mile upstream of Roosevelt Lagoon to saltwater to saltwater, as a scenic river. 
(61)Orchard creek and lakeApproximately 26 miles of river and lake within VCU 733 and 734 of the Tongass National Forest, from Orchard Lake to saltwater, to be administered by the Secretary of Agriculture as a wild river. 
(62)Salmon river/fish creekApproximately 10 miles of river within VCU 806 of the Tongass National Forest, from the headwaters of Fish Creek to Portland Canal, to be administered by the Secretary of Agriculture as a recreational river. 
(63)Sarkar lakes systemApproximately 19 miles of river and lakes within VCU 554 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 17 miles of river, from the uppermost lake to a point 500 feet above its intersection with a logging road, as a wild river. 
(B)Approximately 2 miles of river, from a point 500 feet above its intersection with a logging road to saltwater, as a recreational river. 
(64)Vixen river/hofstead lakeApproximately 6.5 miles of river and lake within VCU 718 and 720 of the Tongass National Forest, from Hofstead Lake to saltwater, to be administered by the Secretary of Agriculture as a recreational river. 
(65)Wilson river and lakeApproximately 12 miles of river and lake within VCU 817 and 818 of the Tongass National Forest, to be administered by the Secretary of Agriculture as follows: 
(A)Approximately 9 miles of river, from Wilson Lake to the Wilderness boundary, as a wild river. 
(B)Approximately 3 miles of river, from the Wilderness boundary to saltwater, as a scenic river.. 
605.Special administrative provisions 
(a)Boundaries and management plansWithin five years after the date of the enactment of this Act, the Secretary of Agriculture shall take such action as is necessary to establish detailed boundaries and formulate detailed management plans for the components of the national wild and scenic rivers system designated by this title. 
(b)Adjacent lands; withdrawalNotwithstanding any provision to the contrary in sections 3 and 9 of the Wild and Scenic Rivers Act (16 U.S.C. 1274; 1280), with respect to each component of the national wild and scenic rivers system designated by this title— 
(1)the boundary of each component shall include an average of not more than 640 acres per mile on both sides of the river; and 
(2)the withdrawal made by clause (iii) of section 9(a) shall apply to the minerals in Federal lands that constitute the bed or bank or are situated within 1/2 mile from both sides of the component. 
VIIGeneral provisions 
701.Maps and legal description 
(a)SubmissionAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a map and legal description of each wilderness area, wilderness study area, Land Use Designation II management area, restoration area, and special management area designated by this Act or an amendment made by this Act. 
(b)Force of lawA map and legal description submitted under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description. 
(c)Public availabilityEach map and legal description submitted under subsection (a) shall be filed and made available for public inspection in the Office of the Chief of the Forest Service. 
702.Fish and wildlifeNothing in this Act affects the jurisdiction of the State of Alaska with respect to wildlife and fish on the public lands located in the State. 
703.Management of newly acquired landsAny land within the boundaries of a wilderness area, wilderness study area, Land Use Designation II management area, restoration area, or special management area designated by this Act or an amendment made by this Act that is acquired by the Federal Government after the date of the enactment of this Act shall— 
(1)become part of the wilderness area, wilderness study area, Land Use Designation II management area, restoration area, or special management area in which the land is located; and 
(2)be managed in accordance with the applicable title of this Act and other laws applicable to such area. 
704.Water rights 
(a)Wilderness area reservationWith respect to each wilderness area designated by this Act, Congress hereby reserves a quantity of water sufficient to fulfill the purposes of this Act. The priority date of such reserved water rights shall be the date of the enactment of this Act. The Federal water rights so reserved are specific to the wilderness areas located in Alaska designated under this Act. 
(b)Duties of Secretary of AgricultureThe Secretary of Agriculture and all other officers of the United States shall take all steps necessary to protect the rights reserved by this section, including the filing by the Secretary of a claim for the qualification of such rights in any present or future appropriate stream adjudication in the courts of the State of Alaska in which the United States is or may be joined and which is conducted in accordance with section 208 of the Act of July 10, 1952 (44 U.S.C. 666; commonly referred to as the McCarran Amendment). 
(c)Relation to other reservationsNothing in this Act shall be construed as a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State of Alaska on or before the date of enactment of this Act. 
(d)No precedents establishedNothing in the Act related to the reserved Federal water rights shall be construed as establishing a precedent with regard to any future designations, nor shall it constitute an interpretation of any other Act or any designation made thereto. 
705.WithdrawalSubject to valid rights existing on the date of the enactment of this Act, the Federal land within a wilderness area, wilderness study area, Land Use Designation II management area, restoration area, or special management area designated by this Act or an amendment made by this Act is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under public law; 
(2)location, entry, and patent under mining law; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
 
